Title: From Thomas Jefferson to J. P. P. Derieux, 6 January 1792
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard


          
            Dear Sir
            Philadelphia Jan. 6. 1792.
          
          Your favor of Nov. 15. was a month in getting to me. Since my reciept of it, I have taken such opportunities as my business and acquaintance here would allow me, to try whether I could obtain money for you, on the ground explained in your letter, either from the bank, or any other persons. The bank gives money in exchange only for merchants’ notes: and on application to merchants I find that nothing will induce them to lend either their money or their credit to an individual. In fact they strain both to their utmost limits for their own purposes. The rage of gambling in the stocks, of various descriptions is such, and the profits sometimes made, and therefore always hoped in that line are so far beyond any interest which an individual can give, that all their money and credit is centered in their own views. The bank has just now notified it’s proprietors that they may call for a dividend of 10. per cent on their capital for the last 6. months. This makes a profit of 20. per cent per annum. Agriculture, commerce, and every thing useful must be neglected, when the useless employment of money is so much more lucrative.
          I inclose you a letter from Mr. Mazzei, open as it came to me. Finding that you could not recieve your legacy till a certificate of your being alive at the time of the testator’s death should be sent there, I have undertaken to certify your life as on the 11th of Octob. last, under the seal of my office, which I have inclosed to Mr. Short to be delivered to Mde. Bellanger to be used for you. This may save time. But lest it should be disputed, I would advise you to go before a magistrate, and get your personal appearance certified by him, and let it be certified under the seal of the commonwealth that he is a magistrate duly qualified. I enclose you a copy of the certificate I have sent. I have said nothing to Mr. Mazzei on this subject.—Be pleased to present my compliments to Mde. de Rieux & accept yourself  assurances of the esteem with which I am, Dear Sir Your most obedt. & most humble servt,
          
            Th: Jefferson
          
        